                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 19-90-BLG-SPW-TJC-2

                   Plaintiff,
                                                ORDER VACATING
vs.                                             CHANGE OF PLEA
                                                HEARING
BARBARA MARY DAYCHIEF,

                   Defendant.




      Defendant has filed a motion to vacate the change of plea hearing. (Doc.

40.) Accordingly, IT IS ORDERED that the change of plea hearing set for

November 22, 2019, at 9:00 a.m. is VACATED.

      DATED this 20th day of November, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
